ACCEPTED
                                                                                        04-15-00240-CR
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  11/3/2015 12:26:52 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK

                               NO. 04-15-00240-CR

MARIO JESUS RAMIREZ                    §         IN THE FOURTH COURT
         Appellant                     §
vs.                                    §         OF APPEALS AT
                                       §
THE STATE OF TEXAS,                    §         SAN ANTONIO, TEXAS
         Appellee                      §


                  FIRST MOTION FOR EXTENSION OF TIME

                         TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Comes Now, Mario Jesus Ramirez, Appellant, and files this Motion for

Extension of Time to File Appellant’s Brief under Rules 10.5(b) and 38.6(d) of the

Texas Rules of Appellate Procedure, and would show:

                                           I.

      The deadline for filing Appellant’s brief is November 2, 2015. Appellant

has received no previous extensions of time to file his brief.

                                           II.

      Appellant hereby requests a sixty-four (64) day extension of time to file his

brief until January 5, 2016. This request is based on the following:

      1. Appellant’s attorney, the undersigned, was hospitalized two days in

          October.




                                           1
        2. The undersigned attorney has had difficulty securing a copy of the

           Reporter’s Record from Amy Hinds, the individual who was the Official

           Court Reporter during Appellant’s case. Ms. Hinds left her employment

           with the 379th District Court of Bexar County, Texas without filing a

           copy of the Reporter’s Record with the Bexar County District Clerk’s

           office. The only contact information the 379th District Court had for her

           was an e-mail address. Ms. Hinds has now promised to send a copy of

           the Reporter’s Record, but the undersigned has not as yet received it.

        3. The undersigned attorney will have a visit this month from out-of-state

           relatives who made travel plans months in advance.

        4. This is a serious case in which Appellant was sentenced to Life

           imprisonment and a $10,000.00 fine. The extension requested herein is

           necessary to accord him with effective assistance of counsel on appeal.

        WHEREFORE, PREMISES CONSIDERED, Appellant requests that this

Court grant a sixty-four (64) day extension of time to file his brief until January 5,

2016.

                                        Respectfully submitted,


                                        /s/ Connie J. Kelley
                                        Connie J. Kelley
                                        Attorney for Defendant on Appeal
                                        1108 Lavaca, #110-221
                                        Austin, TX 78701

                                           2
                                       (512)445-4504
                                       (512)478-2318 (fax)
                                       warrentucker@grandecom.net
                                       State Bar No. 11199600


                          CERTIFICATE OF SERVICE

      This is to certify that I sent a true and correct copy of the foregoing to Nico

LaHood, Criminal District Attorney, at Paul Elizondo Tower, 101 W. Nueva, 7th

Floor, San Antonio, TX 78205, by regular mail on this 3rd day of November, 2015.



                                       /s/ Connie J. Kelley
                                       Connie J. Kelley


                       CERTIFICATE OF COMPLIANCE

      This is to certify that the foregoing document is in 14 point font. The word

count is 264 words, which is in compliance with T.R.A.P. Rule 9.4.


                                       /s/ Connie J. Kelley
                                       Connie J. Kelley




                                          3